DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5, 8-11, 13-14, 21-24, 27-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art made of record does not disclose or suggest either alone or in combination “…..wherein an upper surface of the first dielectric structure at least partially defines a bottom surface of the cavity, the upper surface of the first dielectric structure is spaced from an uppermost surface of the first dielectric structure by a distance…and wherein a height of the first piezoelectric anti-stiction structure is between about 30 percent and about 50 percent of the distances” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
The above limitation incorporates allowable feature of original claim 7 as indicated in previous office action.
With respect to claim 21, the prior art made of record does not disclose or suggest either alone or in combination “….and a third piezoelectric anti-stiction structure disposed on a second surface of the cavity, wherein: the second surface of the cavity is vertically spaced from the first surface of the cavity; P201821 00US00 Serial No. 16/558,539Page 6the movable mass is disposed vertically between the third piezoelectric anti-stiction structure and the second piezoelectric anti-stiction structure; ……” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.

Claims 27-29 are allowed in previous office action. 
Claims 2-3, 5, 8-11, 13-14, 30 are allowed being dependent on claim 1.
Claim 22-24, 31-32 are allowed being dependent on claim 21.
Claims 28-29 are allowed being dependent on Claim 27.
None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/K.A.R/Examiner, Art Unit 2813          

/SHAHED AHMED/Primary Examiner, Art Unit 2813